--------------------------------------------------------------------------------

[smlogo.jpg] 
Golden Queen Mining Co., Inc.
6411 Imperial Avenue, West Vancouver, BC V7W 2J5
Telephone: (604) 921-7570; Fax: (604) 921-9446
e-mail: mintoexpl@telus.net

April 28, 2013 PRIVATE AND CONFIDENTIAL Laurence Morris   Dear Laurence:


Re: Offer of Employment as Project & Construction Manager   Soledad Mountain
Project, Mojave, California

On behalf of Golden Queen Mining Co., Inc. (the “Company”), I am pleased to
offer you a position as Project and Construction Manager for the Soledad
Mountain Project located in Mojave, California.

Please confirm your acceptance of the offer by signing below where indicated,
and returning the signed copy to Mr. Lutz Klingmann by email. This letter
describes the terms of the offer as follows:

Title:

Project and Construction Manager.

 

 

Report:

You will report directly to the President.

 

 

Start date:

May 15, 2013, or as agreed.

 

 

Employer:

Golden Queen Mining Co., Inc., a California company.

 

 

Location:

Soledad Mountain Project, Mojave, California.

 

 

Base Salary:

Annual salary of USD$150,000 which will be paid monthly at the end of each
calendar month. Salary to be reviewed at 18 months.

 

 

Bonus:

Up to 200% of the base salary as determined on review at 12 months and 18
months, and at the discretion of the board of Golden Queen Mining Co. Ltd., the
parent company.

 

 

Options:

3000,000 vesting in 6, 12 and 18 months. Exercise price to be set at date of
commencement of employment. Options will be subject to the current Stock Option
Plan as may be amended or replaced.

Page|1

--------------------------------------------------------------------------------


Benefits:

Given the early stage of development of the project, the Company does not
currently have any medical, life, vision, dental and disability benefit plan.
However the Company expects to implement such a plan as the project progresses.
When implemented, your benefits will be on par with other senior management.

   

The Company will however accept your current medical plan to provide continuity
for you and your family if that is the preferred option.

    Relocation:

The position requires relocation to Mojave or vicinity. The Company will refund
up to USD$15,000 of expenses of relocating the employee and immediate family
members to California upon submission of receipts.

    Site Residence:

The Company will provide a single family dwelling located on Silver Queen Road
proximate to the mine-site without charge, including utilities and internet.

    Vacation:

Four weeks annually, provided that consecutive weeks must be discussed and
agreed by the President based on work requirements.

    Termination:

On notice, and at-will, in accordance with California law. In the event your
employment with the Company (or the parent) is terminated in connection with or
within the six months following an acquisition of the Company or its parent
company by another unrelated company, then you will be entitled to receive a
one-time termination payment of 50% of your annual base salary, and options will
vest immediately.

    Confidentiality:

All information regarding this offer, your employment with the Company, the
Company or its parent, and the Soledad Mountain Project shall be treated by you
as confidential unless the information becomes public other than by breach of
the foregoing. All information, processes, data, intellectual property, work
product, inventions, reports and similar information obtained or developed by
you in connection with the operations of the Company while you are employed with
the Company will be the property of the Company. You agree to immediately return
or provide all such property to us, including electronic data, programs and
files, on termination and not to retain copies unless required by law or
authorized in writing by the Company.

    Insider Trading:

The parent of the Company is publicly traded in the U.S. and Canada and subject
to securities laws in both jurisdictions. You agree to comply with those laws,
and in particular to take precautions and steps necessary to prevent the
accidental or intentional disclosure of material non-public information
regarding the Company, its parent company, or the Soledad Mountain Project. We
will provide you with the Company’s insider trading policy, and you agree to
review and comply with the policy.

Page|2

--------------------------------------------------------------------------------


Conditions:

Confirmation of eligibility to work in the United States, and any other
documentation required by state or federal law. We will assist in obtaining
these if required.

    Other:

You will be asked to familiarize yourself with the Company’s Employee Manual,
and the parent company’s Corporate Governance Manual, and agree to comply with
those manuals, and in general to act honestly, diligently and in good faith in
the interests of the Company and its parent.

In addition to the above, we invite you to accept the title of Chief Operating
Officer of the parent company, which would be an interim title pending which we
would mutually review as the project progresses as to whether the title should
be permanent. Please advise me if accepted.

Upon your acceptance of this offer of employment, you agree that we may issue a
press release announcing your involvement with the Company and your background.
We will provide you with a copy for your review and comment prior to release.

On behalf of Golden Queen Mining, we look forward to your involvement in working
with us to advance the Soledad Mountain Project. Should you have any questions
regarding the terms of this letter, or any other matters, please do not hesitate
to contact me.

Yours truly,

/s/ H. Lutz Klingmann

H. Lutz Klingmann, President
Golden Queen Mining Co. Ltd.
Golden Queen Mining Co., Inc.


 

The terms of this offer of employment have been read and understood. By signing
below I hereby accept this offer.

Name: Laurence Morris         Signed: /s/ Laurence Morris         Date: April
29, 2013  

Page|3

--------------------------------------------------------------------------------